DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 09/10/2021 has been entered. Claims 1-8 and 10-21 are pending in this US patent application. Claims 1-7, 10-12, 15, and 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of the invention of claim 8 was made without traverse in the reply filed on 04/19/2021. Claims 20 and 21 remain withdrawn from further consideration, and claim 19 is newly withdrawn (see below under Allowable Subject Matter), pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election of species requirement in the reply filed on 04/19/2021.
Claims 8, 13-14, and 16 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 09/10/2021 has been received and considered.

Withdrawn Objections/Rejections
	The objection to claim 8 for a minor informality as set forth in the previous Office action is withdrawn in light of the amendment of 09/10/2021, which corrected the informality.
	The rejection of the claims under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the previous Office action is withdrawn in light of the amendment of 09/10/2021, which amended claim 8 to remove the new matter from the claims.
	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Kitson A in view of Kitson B and Guilbault as set forth in the previous Office action is withdrawn in light of Applicant’s amendment of 09/10/2021, which added a step of measuring the fluorescence of a fluorescent tracer to claim 8, and in light of Applicant’s argument in the remarks of 09/10/2021 that the elected species of substrate, resorufin propionate, is unexpectedly selective for the ALDH1A isoform, which has been found persuasive.

Allowable Subject Matter
	As noted above, Applicant’s argument that the elected species of ALDH substrate, resorufin propionate, is unexpectedly selective for the ALDH1A isoform has been found persuasive. As such, claim 8 and its dependent claims would be allowable if the ALDH substrate was limited to resorufin propionate. In light of the allowability of the elected species, the Examiner has selected another species of ALDH substrate that para-nitrophenyl propionate, for further examination. In light of the Examiner’s selection, claim 19 is withdrawn from examination at this time.

Claim Interpretation
Certain claims recite intended uses of the methods of the instant claims, including claims 13 and 14. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02 (II). As such, any prior art that reads on claim 8 will be interpreted to read on claims 13 and 14 as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Please note that this rejection has been slightly amended to reflect the amendment of 09/10/2021, which made claim 16 an independent claim but also added all of the steps of claim 8 to claim 16. However, because the basis of the rejection is unchanged, the rejection has been maintained.

Claim 16 recites a step of identifying cells with increased fluorescence “before this population is brought into contact with the at least one specific substrate”. However, claim 16 recites a method of contacting an ALDH isoenzyme with a substrate that does not require or use a cell population at all. As such, it is unclear how method step (iii) of claim 16 is intended to relate to the enzyme assay in steps (i) and (ii) of claim 16, as the connection between an in vitro assay of enzyme activity and a measurement of cell fluorescence do not appear to be connected. Claim 16 also recites a step of identifying cells with increased fluorescence “before this population is brought into contact with the at least one specific substrate”, but no step of bringing the population into contact with the substrate is recited in claim 16. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 16, rendering it indefinite. Therefore, claim 16 is rejected under 35 U.S.C. 112(b). 

In the interest of compact prosecution, the Examiner has interpreted step (iii) of claim 16 as reciting the determination of the fluorescence of any cells that express at 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 13-14 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by Kitson et al., Biochem. J. 316: 225-232 (1996).

Kitson teaches the use of para-nitrophenyl esters as substrates of aldehyde dehydrogenase (see entire document, including page 225). Cytosolic ALDH was purified from sheep liver (page 226, left column, paragraph 1; reads on claims 8 and 13 [“…ALDH isoenzyme expressed by a cell population”]; the Examiner notes that cytosolic ALDH is ALDH1 and that the enzyme used by Kitson was expressed by the cells of sheep liver). The kinetic parameters of the enzyme with various ester substrates were determined, including para-nitrophenyl propionate, by monitoring the hydrolysis of the PNP esters at 400 nm (see, for example, Table 2 on page 231, and page 226, left column, paragraphs 2-3; reads on claims 8 and 13 [“…bringing the ALDH isoenzyme expressed by a cell population into contact with at least one specific substrate of an 

Therefore, claims 8 and 13-14 are anticipated by Kitson and is rejected under 35 U.S.C. 102(a)(1).

Response to Arguments
Applicant has traversed the above rejection of claim 16 under 35 U.S.C. 112(b). Applicant states that the amendment of claim 16 to be in independent form has rendered the rejection moot (remarks, page 9). This argument has been fully considered but has not been found persuasive.
The Examiner notes that amending claim 16 to be an independent claim has not corrected the issue which made the claim indefinite, which is that claim 16 recites an in vitro ALDH assay and a separate, apparently unrelated assay of measuring cell fluorescence. Claim 16 also recites a step of identifying cells with increased fluorescence “before this population is brought into contact with the at least one specific substrate”, but no step of bringing the population into contact with the substrate is recited in claim 16. As such, claim 16 is indefinite.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        12/06/2021